Court of Appeals, State of Michigan

                                              ORDER
                                                                          Christopher M. Murray
People of MI v Darell Chancellor                                           Presiding Judge

Docket No.    314437                                                      Kathleen Jansen

LC No .       12-004974-FH                                                Douglas B. Shapiro
                                                                           Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued September 30, 2014 is hereby VACATED. A new opinion is attached to thi s order.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                               DEC 04 2014
                                       Date
                                                            ~tVJ;-
                                                               Chie lerk
                                                                                          9--